Order entered September 17, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00450-CR
                             No. 05-21-00451-CR

                       TERRANCE JONES, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
            Trial Court Cause Nos. F17-51224-K & F17-51223-K

                                   ORDER

      Before the Court is court reporter Charon Evans’ September 14, 2021

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by September 27, 2021.



                                           /s/   ERIN A. NOWELL
                                                 JUSTICE